Title: To John Adams from John Quincy Adams, 1 June 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir
Berlin 1. June 1801.

I continue as long as possible to send you my gazette; but I now hope in the course of three weeks to leave Berlin—I have written to engage a passage for myself and family, on board the Catherine, Captain Ingersoll; from Hamburg for New–York. No opportunity for Boston occurs from that place; nor do I know of any from Bremen or either of the dutch ports—Besides which the journey from New–York to Boston will probably not be so inconvenient as would be that from Hamburg to Holland.
I expect we shall sail about the last of July from Hamburg, and neither the nature of the voyage, nor the season of the year allow me to hope a passage of less than two months; so that if we reach New-York by the first of October it will be as much as I promise myself—My wife’s health has improved a little, but she is left so infirm that it varies from day to day and we can place no dependence upon the possibility of executing our intentions as to the time of travelling—She nurses her child and notwithstanding her severe trial, cannot be prevailed upon to take a substitute—Happily, notwithstanding her illness she proves an excellent nurse and the child has enjoyed hitherto very good health.
I am, dear Sir, ever faithfully your’s
A.